Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Vermilion Energy Trust files its Annual Information Form dated March 17, 2008 Specific for the Requirement of Section 2.2 of NI 51-101 CALGARY, March 27 /CNW/ - Vermilion Energy Trust ("Vermilion" or the "Trust") (VET.UN - TSX) today announces the filing of its Annual Information Form for the year ended December 31, 2007. The AIF contains the Trust's Statement of Reserves Data and Other Oil and Gas Information as required under National Instrument 51-101. A copy of this document can be found on the SEDAR website at www.sedar.com. Vermilion focuses on the acquisition, development and optimization of mature producing properties in Western Canada, Western Europe and Australia.
